Citation Nr: 1229823	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-08 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbosacral strain superimposed on degenerative changes.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

 The Veteran had active duty service from February 1971 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  Lumbosacral strain superimposed on degenerative changes is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees; without favorable ankylosis of the entire thoracolumbar spine and without incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks in a 12-month period. 

2.  There is no competent evidence of bowel or bladder impairment or other neurological abnormalities associated with the Veteran's service-connected lumbosacral strain superimposed on degenerative changes. 


CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent for lumbosacral strain superimposed on degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, an October 2007 letter advised the Veteran of the information and evidence necessary to substantiate his claim for service connection for a low back condition.  The letter explained what evidence VA was responsible for obtaining and what evidence VA would assist in obtaining on the Veteran's behalf.  This letter also informed the Veteran of how disability ratings and effective dates are determined.  The Veteran appealed the initial rating assigned in the March 2008 rating decision which granted service connection for chronic lumbosacral strain.  The RO did not provide additional notice regarding the increased rating claim.  

The RO did not provide the Veteran with additional notice of the evidence required to substantiate his claim for a higher initial rating for chronic lumbosacral strain.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a Statement of the Case (SOC). Id.  The RO issued an SOC in February 2009 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim. The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran had VA examinations in February 2008 and July 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case were sufficient, as they were predicated on a review of the claims file.  The examinations considered all of the pertinent evidence of record, the statements of the appellant, and provided an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Analysis of Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered. Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). 

Lumbosacral strain is rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula, outlined below), and intervertebral disc syndrome of the spine is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Codes 5237, 5242 and 5243.  For purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, Code 5243, Note 1.

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 20 percent rating is assignable with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The Veteran had a VA examination in February 2008.  The Veteran reported that he initially injured his back in the military when he fell down some stairs.  The examiner noted that there were multiple entries in the Veteran's health care record showing back complaints and lumbar strain.  The Veteran had chronic back pain since that time.  The Veteran reported that he had pain on a daily basis to some degree.  He reported no radicular symptoms currently, but had had radicular symptoms in the past into the left anterior thigh where there was associated numbness.  He did have morning stiffness.  He did not have pain getting out of bed.  The Veteran reported that he was awakened at times with pain.  His range of motion was generally reduced.  Repetitive movement increased the pain.  The Veteran reported using a lifting belt occasionally to help support his back when he was at work and reported that it helped.  Bedrest had not been prescribed in the past year.  The Veteran did not use any canes or crutches.  He took ibuprofen, which helped some.  He experienced pain intermittently at work depending on activity.  He had minimal time loss from work.  Currently, the pain was consistent and persistent from day to day.  He was not experiencing flare-ups as such.  

Physical examination showed essentially normal appearing architecture with the exception of flattening of the usual lordotic curve.  There was percussion tenderness over the entire lumbar spine.  There was no frank muscular spasm.  There was pain on movement and increased pain with repetitive motion without additional motion lost.  The Veteran had an active and passive range of motion of 60 degrees forward flexion and five degrees extension.  He had lateral bending to 20 degrees and rotation of 20 degrees in both directions.  Deep tendon reflexes were equal at the knees and ankles.  Motor testing showed the quad and anterior tib group to be 5/5.  Sensation was intact throughout.  Straight leg raises were negative.  The VA examiner diagnosed chronic lumbosacral strain superimposed on degenerative changes by x-ray.  

The Veteran had a VA examination in July 2011.  The VA examiner indicated that the claims file was reviewed.  The Veteran complained of pain across the low back.  He reported that this was a 4-5 and would flare up to an 8 or 9 at least three to four times a week.  Flare-ups were based on activities.  The Veteran reported that, if he pushes his activities too far, his back will bother him, and he will spend the rest of the day in a recliner or lying down in bed.  Since he had retired, he had tried to modify his activities to decrease the amount of flare-ups.  He used to get some pain radiating down his legs, but this stopped a few years ago.  The Veteran reported that, if he gets out of his car after a long drive, he feels like his legs are weak and he cannot walk for a short time.  He did not have pain in his legs but would just feel like they were not ready to work.  The Veteran reported that he had morning stiffness and had a routine to get himself out of bed.  He also complained of loss of range of motion, strength and endurance across the low back.  

Over the past 12 months, the Veteran reported 15 to 20 incapacitating days where all he could do was get out of bed and sit in a recliner.  He did not use a cane or crutch for walking.  The Veteran reported that, if he pushes himself, he can walk about one-half mile but then has to lie down.  The Veteran had prescriptions for hydrocodone and cyclobenzaprine of which he took less than prescribed.  The Veteran could take care of his activities of daily living.  

On physical examination, the Veteran ambulated with a slow, stiff-backed, antalgic-type gait.  He could walk on his toes and his heels.  There was no deformity of the thoracolumbar spine.  He had tenderness across the paraspinal muscles of the lumbosacral spine, and he had muscle spasms with range of motion testing.  On range of motion testing, he had forward flexion of 60 degrees, extension of 10 degrees, right and left lateral flexion of 20 degrees and right and left lateral rotation of 45 degrees.  With 3 repetitions, his range of motion decreased to forward flexion of 50 degrees due to increased pain.  There were no focal neurologic deficits in muscle sensation or deep tendon reflexes across the bilateral lower extremities.  The Veteran had downgoing toes with Babinski and negative straight leg raise.  The examiner diagnosed chronic mechanical low back strain.  The examiner noted that, by DeLuca criteria, the Veteran's range of motion decreased due to pain with 3 repetitions, as noted.   

The Board finds that the criteria for a rating in excess of 20 percent are not met.  Under the General Rating Formula, a 40 percent rating is assignable when there is  forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The Veteran's forward flexion during the appeal period is 60 degrees and is decreased to 50 degrees with repetition due to pain.    Thus, even when functional limitation due to pain is taken into consideration, the Veteran is not shown to have forward flexion of 30 degrees or less.  There have been no findings of favorable ankylosis of the thoracolumbar spine.  Accordingly, a higher rating is not warranted under the General Rating Formula.

The Board has considered whether a higher rating is assignable under the rating criteria for intervertebral disc syndrome.   The 2011 VA examination reflects that the Veteran was incapacitated by back pain for 20 days in a 12-month period.  As noted above, the Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Thus, the criteria for a 40 percent rating are not met, as the Veteran is not shown to have incapacitating episodes  for at least 4 weeks in a 12-month period.

The Board finds that a separate rating for bowel or bladder impairment or other neurological abnormality associated with the Veteran's service-connected lumbar spine disability is not warranted.  In this regard, the February 2008 VA examination found that deep tendon reflexes were equal at the knees and ankles, and sensation was intact throughout.  The 2011 VA examination indicated that there are no focal neurologic deficits in muscle sensation or deep tendon reflexes across the bilateral lower extremities.  

The Board concludes that there is a preponderance of the evidence against the Veteran's claim for an initial rating greater than 20 percent for lumbosacral strain superimposed on degenerative changes.  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 
Extraschedular considerations

The above increased rating determination is based upon application of the pertinent provisions of VA's Rating Schedule.  The Board finds that the record does not reflect that the Veteran's lumbar strain is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2011).  The Board has considered whether referral for an extraschedular rating is appropriate.  As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).  There is no evidence in this instance that the rating criteria are inadequate to evaluate the disability on appeal.  There is no evidence that lumbar strain, alone, causes marked interference with employment (beyond that contemplated in the evaluation assigned) or necessitates frequent periods of hospitalization.  Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).











ORDER

A rating in excess of 20 percent for lumbosacral strain superimposed on degenerative changes is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


